COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00144-CV 
 



Sondra Light


 


APPELLANT
 




V.
 




Bank of America, as Successor in
  Interest of La Salle Bank f/k/a Standard Federal Bank and ABN Amro Mortgage
  Group, Inc.


 


APPELLEES 



 
------------
 
FROM THE
43rd District Court OF Parker
COUNTY
------------
MEMORANDUM OPINION[1]
AND JUDGMENT
------------
On June
29, 2010, we notified appellant that the trial court clerk responsible for
preparing the record in this appeal had informed this court that arrangements
had not been made to pay for the clerk=s
record as required by Texas Rule of Appellate Procedure 35.3(a)(2).  See Tex. R. App. P. 35.3(a)(2).  We stated that we would dismiss the appeal
for want of prosecution unless appellant, within fifteen days, made
arrangements to pay for the clerk=s
record and provided this court with proof of payment.  
Because
appellant has not
made payment arrangements for the clerk=s
record, it is the opinion of the court that the appeal should be dismissed for
want of prosecution.   Accordingly, we
dismiss the appeal.  See Tex. R.
App. P. 37.3(b), 42.3(b).
Appellant
shall pay all costs of the appeal, for which let execution issue.
 
          PER CURIAM
 
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J., and DAUPHINOT,
J.  
 
DELIVERED: 
August 5, 2010




 




[1]See Tex. R. App. P. 47.4.